By the Court.
The certificate of the magistrate, that he is satisfied there is reasonable cause to believe that the charge made in the affidavit is true, is independent of the clause that follows it, and authorizes an arrest in the daytime. Such an arrest was made. Its construction is not varied by the clause that follows it, namely: “ and satisfactory cause having been shown, I hereby authorize the arrest of the said debtor, if his arrest is authorized by law, to be made after sunset.” The last clause is immaterial, there having been no arrest aftér sunset.

Exceptions overruled.